
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 5609
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 13, 2010
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To amend the Lobbying Disclosure Act of
		  1995 to prohibit any person from performing lobbying activities on behalf of a
		  client which is determined by the Secretary of State to be a State sponsor of
		  terrorism.
	
	
		1.Prohibiting lobbying
			 activities on behalf of state sponsors of terrorismThe Lobbying Disclosure Act of 1995
			 (2 U.S.C. 1601 et
			 seq.) is amended by adding at the end the following new
			 section:
			
				27.Prohibiting
				lobbying activities on behalf of state sponsors of terrorismNo person may perform lobbying activities on
				behalf of a client which is a country the government of which the Secretary of
				State has determined, for purposes of section 6(j) of the Export Administration
				Act of 1979 (as continued in effect pursuant to the International Emergency
				Economic Powers Act), section 40 of the Arms Export Control Act, section 620A
				of the Foreign Assistance Act of 1961, or any other provision of law, is a
				government that has repeatedly provided support for acts of international
				terrorism.
				.
		
	
		
			Passed the House of
			 Representatives July 1, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
